Title: James Eastburn, John W. Francis and James Smith (of New York) to Thomas Jefferson, March 1817
From: Smith, James,Francis, John Wakefield,Eastburn, James,New-York Historical Society
To: Jefferson, Thomas


          
            SIR,
            New-York, March, 1817.
          
          Being appointed a committee of the NEW-YORK HISTORICAL SOCIETY (instituted in the year 1804) for the collection of Manuscripts and scarce Books, relating to the History of this Country, and hoping that it may be in your power to aid our researches, and to contribute to our collection, we beg leave to subjoin an extract from the first Report of the Society, which will explain the object. It is as follows:
          
          “Manuscripts, Records, Pamphlets, and Books relative to the History of this Country, and particularly to the points of inquiry subjoined;
          Orations, Sermons, Essays, Discourses, Poems and Tracts; delivered, written, or published on any public occasion, or which concern any public transaction or remarkable character or event;
          

Laws, Journals, Copies of Records, and Proceedings of Congresses, Legislatures, General Assemblies, Conventions, Committees of Safety, Secret Committees for General Objects, Treaties and Negotiations with any Indian Tribes, or with any State or Nation;
          
          Proceedings of Ecclesiastical Conventions, Synods, General Assemblies, Presbyteries, and Societies of all denominations of Christians;
          Narratives of Missionaries, and Proceedings of Missionary Societies;
          Narratives of Indian Wars, Battles and Exploits; of the Adventures and Sufferings of Captives, Voyagers, and Travellers;
          Minutes and Proceedings of Societies for the Abolition of Slavery, and the Transactions of Societies for Political, Literary, and Scientific Purposes;
          Accounts of Universities, Colleges, Academies and Schools; their origin, progress and present state;
          Topographical descriptions of Cities, Towns, Counties, and Districts, at various periods, with Maps and whatever relates to the progressive Geography of the Country;
          Statistical Tables; Tables of Diseases, Births and Deaths, and of Population; of Meteorological Observations, and Facts relating to Climate;
          Accounts of Exports and Imports at various periods, and of the progress of Manufactures and Commerce;
          Magazines, Reviews, Newspapers, and other Periodical Publications, particularly such as appeared antecedent to the year 1783;
          Biographical Memoirs and Anecdotes of eminent and remarkable Persons in America, or who have been connected with its settlement or history;
          Original Essays and Disquisitions on the Natural, Civil, Literary or Ecclesiastical History of any State, City, Town or District.”
          
          As the object recommends itself to the attention of every gentleman who sees the importance of preserving, by such means as are now adopted, the otherwise perishing records of his country, we forbear any other remarks. Whatever information you can give, or Manuscripts and scarce Books you can contribute, be pleased to address to the care of Mr. James Eastburn, in this city, and your communications will be thankfully acknowledged by the Society.
          
            We are, Sir, very respectfully, Your most obedient servants,
            JAMES EASTBURN,}Committee of the N. Y. Historical Society, for collecting Manuscripts and scarce Books.JOHN W. FRANCIS,JAMES SMITH,
          
        